           CASE 0:21-cv-01137-JRT-KMM Doc. 1 Filed 04/30/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

 Deborah Lokke,                                           Case No. _________________

                       Plaintiff,                            NOTICE OF REMOVAL

 v.

 ADESA Minnesota, LLC d/b/a
 ADESA Minneapolis,

                       Defendant.



       Defendant ADESA Minnesota, LLC d/b/a ADESA Minneapolis, by and through its

undersigned counsel, as and for its Notice of Removal of an action venued in the Fourth

Judicial District Court, Hennepin County, Minnesota to the United States District Court,

District of Minnesota, states:

                                    REMOVAL IS TIMELY

      1.      On March 31, 2021, through service of a Summons and Complaint, Plaintiff

Deborah Lokke (“Plaintiff”) commenced an action against ADESA Minnesota, LLC d/b/a

ADESA Minneapolis, in the Fourth Judicial District Court, Hennepin County, Minnesota. A

true and correct copy of the Summons and Complaint is attached as Exhibit 1.

      2.      This Notice of Removal is therefore timely pursuant to 28 U.S.C. § 1446(b)

because it is filed within thirty (30) days of the date that ADESA Minnesota, LLC d/b/a

ADESA Minneapolis was served with the Summons and Complaint.
           CASE 0:21-cv-01137-JRT-KMM Doc. 1 Filed 04/30/21 Page 2 of 4




           REMOVAL IS PROPER BASED ON DIVERSITY JURISDICTION

                       The Amount in Controversy Exceeds $75,000

      3.       In the Complaint, Plaintiff alleges she has been “damaged and injured in an

amount greater than $50,000.00.” (Ex. 1, Compl.)

      4.       Plaintiff alleges she has been caused to “incur medical and chiropractic expenses

for the treatment of her injuries; has in the part and will in the future incur a loss of earnings

and earning capacity; had in the past and will in the future suffer physical and mental pain…”.

      5.       Upon information and belief, Plaintiff is claiming damages that exceed $75,000.

             The State Court Action Is Between Citizens of Different States

      6.       Upon information and belief, Plaintiff is a Minnesota resident.

      7.       ADESA Minnesota, LLC d/b/a ADESA Minneapolis is wholly owned by its

single member, ADESA, Inc., which is incorporated in Delaware and maintains its principle

place of business in Indiana. Accordingly, ADESA Minnesota, LLC d/b/a ADESA

Minneapolis, is a citizen of Delaware and Indiana, and is not a citizen of Minnesota.

      8.       “An LLC's citizenship, for purposes of diversity jurisdiction, is the citizenship

of each of its members.” OnePoint Sols., LLC v. Borchert, 486 F.3d 342, 346 (8th Cir. 2007)

(citing GMAC Commercial Credit LLC v. Dillard Dept. Stores, Inc., 357 F.3d 827, 829 (8th

Cir.2004). Defendant ADESA Minnesota, LLC d/b/a ADESA Minneapolis is wholly owned

by its single member, ADESA, Inc., which is incorporated in Delaware and maintains its

principal place of business in Indiana. Accordingly, for purposes of diversity jurisdiction,

ADESA Minnesota, LLC d/b/a ADESA Minneapolis is a citizen of Delaware and Indiana,

and is not a citizen of Minnesota.



                               Notice of Removal | Lokke v. ADESA Minnesota, LLC d/b/a ADESA Minneapolis | Page 2
            CASE 0:21-cv-01137-JRT-KMM Doc. 1 Filed 04/30/21 Page 3 of 4




                                 Diversity Jurisdiction Exists

      9.       As set forth in Paragraphs 6, 7, and 8 above, this Court has diversity jurisdiction

over Plaintiff’s claims pursuant to 28 U.S.C. § 1332, and the action that Plaintiff served in State

Court is properly removable under 28 U.S.C. § 1441.

    DEFENDANT HAS COMPLIED WITH THE REMOVAL PROCEDURES

      10.      As required by 28 U.S.C. § 1446(a), ADESA Minnesota, LLC d/b/a ADESA

Minneapolis has attached as Exhibit 1 to this Notice of Removal a copy of all process,

pleadings and orders served upon it relating to the State Court action.

      11.      As required by 28 U.S.C. § 1446(d), a copy of this Notice of Removal will be

served upon Plaintiff, by and through her counsel of record, and with the Clerk of the Fourth

Judicial District Court, Hennepin County, Minnesota, the State Court under which Plaintiff

initially commenced an action against ADESA Minnesota, LLC d/b/a ADESA Minneapolis.

                     DEFENDANT PRESERVES ALL DEFENSES

      12.      The Answer of ADESA Minnesota, LLC d/b/a ADESA Minneapolis or other

response to the Complaint was not due prior to filing this Notice of Removal. By filing this

Notice of Removal, ADESA Minnesota, LLC d/b/a ADESA Minneapolis does not waive any

defense or counterclaim that may be available to it including jurisdictional defenses. As

required under Fed. R. Civ. P. 81(c)(2), ADESA Minnesota, LLC d/b/a ADESA Minneapolis

will respond to the Complaint within the time set forth therein, unless an extension of the

deadline is properly obtained pursuant this Court’s approval.

       WHEREFORE, ADESA Minnesota, LLC d/b/a ADESA Minneapolis respectfully

removes the above-referenced cause of action from the Fourth Judicial District Court,



                               Notice of Removal | Lokke v. ADESA Minnesota, LLC d/b/a ADESA Minneapolis | Page 3
            CASE 0:21-cv-01137-JRT-KMM Doc. 1 Filed 04/30/21 Page 4 of 4




Hennepin County, Minnesota to the United States District Court of Minnesota, submits that

no further proceedings be had in Minnesota State Court, and requests such other and further

relief as is necessary and proper.



 Dated: April 30, 2021                           /s/ Kaylin C. Schmidt
                                                 Mark A. Solheim (#0213226)
                                                 Kaylin C. Schmidt (#0397608)
                                                 LARSON • KING, LLP
                                                 30 East Seventh Street, Ste. 2800
                                                 Saint Paul, MN 55101
                                                 (651) 312-6500 | Fax: (651) 312-6618
                                                 msolheim@larsonking.com
                                                 kschmidt@larsonking.com

                                                 Attorneys for ADESA Minnesota, LLC
                                                 d/b/a ADESA Minneapolis


LK 4831-6473-4695




                               Notice of Removal | Lokke v. ADESA Minnesota, LLC d/b/a ADESA Minneapolis | Page 4
